The relief described hereinbelow is SO ORDERED

Done this 26th day of June, 2019.




William R. Sawyer
United States Bankruptcy Judge

_______________________________________________________________



                     IN THE UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF ALABAMA
                                 OPELIKA DIVISION

IN RE:                                                 CASE NO. 17-80027

BILL BURTON,                                           CHAPTER: 13

              Debtor.


   CONSENT ORDER ON MOTION FOR RELIEF FROM STAY AND CO-DEBTOR
                            STAY (#34)

        This matter came before the Court on Tuesday, March 14, 2019 at 1:30 p.m., upon the
Motion for Relief from Automatic Stay and Co-Debtor Stay of 11 U.S.C. § 362(a) filed by
Carrington Mortgage Services, LLC, as servicer for Wilmington Savings Fund Society, FSB, as
trustee of Stanwich Mortgage Loan Trust A (hereinafter “Movant”). Movant and Bill Burton
(hereinafter “Debtor”), through counsel, agree that Movant’s request for relief from stay should
be CONDITIONALLY DENIED at this point. Based upon the agreement of the parties, the
Court finds that good cause exists to modify the stay, and it is hereby

         ORDERED, ADJUDGED and DECREED that:

        1.      The Debtors shall include in their plan the total amount of $1,860.96 which
includes the application of a suspense credit in the amount of $224.42. This amount is
comprised of two (2) regular payments in the amount of $627.19 each for April 11, 2019
through May 11, 2019 and $650.00 in attorney’s fees for the Motion for Relief and $181.00 in
filing fees for for the Motion for Relief. Movant shall file a post-petition claim for this amount.




  Case 17-80027      Doc 38      Filed 06/26/19 Entered 06/26/19 11:47:02            Desc Main
                                   Document     Page 1 of 3
The specified monthly on said claim shall be $63.00, and plan payments are increased to
$571.00 monthly.

      2.      Beginning with the June 11, 2019 payment, the Debtors will make all regular
monthly payments (including principal, interest and any and all insurance and escrow) as
provided for in the Agreement direct to Movant.

       3.       Beginning with the June 11, 2019 payment, in the event the Debtors fail to make
any payment of principal, interest or any and all insurance and escrow as described in the
preceding paragraphs of this Order by failing to make a regular monthly payment directly to
Movant on the date it comes due per the terms of the Agreement, then Movant will send a letter
to the Debtors, with a copy to Debtors’ counsel and the Trustee, notifying them of the default
and if the Debtors fail to cure the default within twenty (20) days of the date of the notice of
default letter, then relief from the automatic stay of 11 U.S.C. § 362(a) is hereby GRANTED,
and Movant, without further Order of this Court, shall be entitled to reduce its claim(s) in the
bankruptcy case, accelerate the balance due and foreclose and/or repossess its collateral.

       4.      If the Debtors default and Movant is granted relief from the automatic stay under
the terms of the Order, the stay SHALL NOT remain in effect for an additional fourteen (14)
day period pursuant to Rule 4001(a)(3), and Movant shall be entitled to immediately repossess
and/or dispose of its collateral.

       5.      The Parties agree and acknowledge that the terms of this agreed/stipulated Order
will not survive the dismissal of the Debtors’ bankruptcy case.

                                          END OF ORDER

Consented to on this 24th day of June, 2019.

/s/ Bryce Noel__________________________
Bryce Noel
Attorney for Creditor
ALDRIDGE PITE, LLP
Fifteen Piedmont Center
3575 Piedmont Rd., N.E., Ste. 500
Atlanta, GA 30305
Email: bnoel@aldridgepite.com


/s/ David S. Clark ________                    .
David S. Clark
Attorney for Debtor
David S. Clark Attorney at Law, LLC
P. O. Box 1586
Opelika, AL 36803
Email: david@davidsclark.com




  Case 17-80027      Doc 38     Filed 06/26/19 Entered 06/26/19 11:47:02           Desc Main
                                  Document     Page 2 of 3
/s/ Sabrina L. McKinney            authorized for signature by staff attorney Audrey L. Willis
Sabrina L. McKinney
Chapter 13 Trustee
P.O. Box 173
Montgomery, AL 36101
Email: trustees_office@ch13mdal.com




  Case 17-80027      Doc 38    Filed 06/26/19 Entered 06/26/19 11:47:02          Desc Main
                                 Document     Page 3 of 3
